Per Curiam. This appeal arises from an order from the Pulaski County Circuit Court affirming the February 22, 2005 and June 24, 2005 orders of Appellee Arkansas Elevator Safety Board (Board). Both orders were issued by the Board in response to a request filed by Appellant John Nash with respect to a freight elevator located in a Little Rock warehouse. We order Nash to rebrief.  We do not reach the merits of Nash’s appeal because of his failure to comply with Ark. Sup. Ct. R. 4-1 (2006). We may raise issues of deficiencies sua sponte. Ark. Sup. Ct. R. 4-2(b)(3) (2006); Unum Life Ins. Co. of America v. Edwards, 361 Ark. 150, 205 S.W.3d 126 (2005). Under Ark. Sup. Ct. R. 4-1 (a), “[b]riefs shall be double-spaced, except for quoted material, which may be single-spaced and indented.” Upon our review of Nash’s brief, the line spacing appears to be between single-spaced and double-spaced. In other words, his brief has thirty lines per page while Appellees’ brief has twenty-two lines per page. Thus, the effect of Nash’s spacing gives him more than the requisite twenty-five pages of text without having first sought our permission to file an overlarge brief. See Ark. Sup. Ct. R. 4-1(b). For these reasons, we order rebriefmg. Arkansas Supreme Court Rule 4-1 (d) (2006) provides that “[b]riefs not in compliance with this Rule shall not be accepted by the Clerk.” Nash has seven days from the date of this opinion to file a substituted brief to conform to Rule 4-1. See Ark. Sup. Ct. R. 4~2(c) (2006). If Nash resubmits a compliant brief within seven days, then our Clerk shall accept the brief. Id. Rebriefmg ordered.